Citation Nr: 1715612	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for heart murmur. 

2.  Entitlement to service connection for a heart disorder, to include heart murmur, aortic valve disease, and thoracic aortic aneurysm, previously claimed as ischemic heart disease, and as secondary to service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. BH


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1966 to October 1968, with overseas service in the Republic of Vietnam from November 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran testified before the undersigned Veterans Law Judge during a March 2017 videoconference hearing.  A transcript of the hearing has been associated with the record. 

The Veteran noted during the hearing that he was unrepresented and agreed to proceed with the hearing unrepresented.  Review of the VBMS file shows, however, that he had filled out and signed a VA-Form 21-22 appointing the American Legion as his representative in February 2017.  The Veteran waived his right to have American Legion represent him at the Board hearing, which, in effect, waived his right to have American Legion provide an Informal Hearing Presentation.  Thus, the Board will proceed with the decision below, which, as noted in more detail below, is favorable in respect to that portion adjudicated.  

The issue of entitlement to service connection for a heart disorder, to include heart murmur (reopened by this decision), aortic valve disease, and thoracic aortic aneurysm, previously claimed as ischemic heart disease, and as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In September 2003, the RO denied service connection for heart murmur and the Veteran did not perfect an appeal.  

2.  The evidence submitted since the RO's September 2003 rating decision raises a reasonable possibility of substantiating the underlying claim for service connection for heart murmur and is therefore new and material evidence.  


CONCLUSIONS OF LAW

1.  The September 2003 rating decision is final regarding the issue of service connection for heart murmur.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence has been received since the RO's September 2003 rating decision sufficient to reopen the Veteran's claim of service connection for heart murmur. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim has been considered with respect to VA's duty to notify and assist.  Other than the matters addressed in the remand section, the outcome below is favorable.  Thus, no conceivable prejudice to the veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Claim to Reopen

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a rating decision dated September 2003, the RO denied the Veteran's claim for service connection for a heart murmur.  The Veteran filed a timely notice of disagreement (NOD) in April 2004 and a Statement of the Case (SOC) was subsequently sent in May 2006.  In a June 2006 filing, the Veteran stated that he was only appealing the denied PTSD claim, not the heart murmur denial.  As the Veteran did not file a Form 9 for the heart murmur, the September 2003 rating decision is now final.  

Pertinent evidence received since the September 2003 rating decision includes private and VA medical treatment records, VA examinations and medical opinions, statements from the Veteran's private treating physician, and lay statements from the Veteran himself.  The evidence shows that, in February 2007, the Veteran underwent a second surgery to repair an aneurysm in his thoracic aorta.  In the August 2010 VA examination, the examiner stated that the Veteran had aortic valve stenosis.  In an August 2011 statement, Dr. C.A. stated that the Veteran "went into the service without a murmur, and had a murmur when he was discharged.  He was exposed to high fevers with malaria while he was in Vietnam.  He has subsequently developed aortic valve disease and thoracic aortic aneurysm.  It is reasonable that these are related to his service in the armed service." 

This evidence is presumed credible for the purpose of determining whether new and material evidence has been submitted.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the evidence submitted since the September 2003 rating decision is new and material.  The Board notes that it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for heart murmur is warranted.  

Therefore, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final September 2003 rating decision. 


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for heart murmur; to this extent only, the claim is granted.


REMAND

The Board sincerely regrets the additional delay, but finds that a remand for a medical opinion is warranted.  Regarding the reopened claim of service connection for a heart disorder, to include heart murmur, aortic valve disease, and thoracic aortic aneurysm, previously claimed as ischemic heart disease, the Veteran has not yet been afforded an examination and opinion, as to its relationship to military service.  VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

The Veteran initially sought service connection for ischemic heart disease due to Agent Orange exposure; but subsequently requested to modify the issue from entitlement to service connection for ischemic heart disease to entitlement to service connection for a heart condition, including but not limited to heart murmur, aortic valve disease and thoracic aortic aneurysm.

Dr. C.A. submitted the statement detailed above in August 2011, opining that it is reasonable that the Veteran's in-service events, namely exposure to high fevers with malaria while in Vietnam are related to his subsequent aortic valve disease and thoracic aortic aneurysm.  The opinion also noted that the Veteran went into service without a heart murmur and had a murmur when he was discharged.  As this opinion meets the low threshold for indicating that the Veteran's heart condition might be related to service, this matter should be resolved on remand by the provision of a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  

2.  After completing the above development, the AOJ should forward the claims file to a VA cardiologist or physician with relevant background, if feasible, to obtain a medical opinion regarding the nature of the Veteran's heart disability.  The claims file must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following review of the record, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a heart disorder, to include heart murmur, aortic valve disease, and thoracic aortic aneurysm, had its clinical onset during service, within one year of service, or is related to any in-service disease, event or injury, including from high fevers treated with medication in service and/ or Agent Orange exposure in Vietnam.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  After completing all actions set forth above and any further action needed as a consequence of the above development, the AOJ should readjudicate the claim on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


